 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Board expresses no opinion as to whether it would render adecision on the merits of the controversy which is the subject of theState court action.McCarthy Enterprises,Inc., t/a Community MotorsandLocal401,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent, Peti-tioner.Case No. 4-RC-4163. July 15, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph F. Rosenthal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.,2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commrece exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.In agreement with the stipulation of the parties, and our resolu-tion below of the sole dispute between them over the unit placementof the service expeditor ,2 we find the following employees constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All auto mechanics, body repair men, lubrication men, the car jockey,used car lot attendant, car washer, underseal man, used car mechanic,used car reconditioner, parts clerk, and service expediter at the Em-i The Employer stipulated that it is in the retail trade;its gross volume of businessin 1959 was$1,000,000; and it purchased new automobiles in 1959 from outside theState of Pennsylvania in the amount of $798,000.In view of the foregoing and contraryto the assertion of the Employer,we find that it is engaged in commerce within the mean-ing of the Act and that it would effectuate the policies of the Act to assert jurisdictionherein.Carolina Supplies and CementCo., 122 NLRB 88.2 The Petitioner, contrary to the Employer, would exclude the service expediter assupervisory.The record shows that this employee works in the service department underthe service manager and that his duties involve assisting the service manager in writingup orders,delivering job orders to the mechanics,and doing miscellaneous simple repairwork in the shop. There is no evidence that the service expediter has any authority tohire, fire, discipline employees,or effectively to recommend such action.In view of theforegoing,we find that the service expediter is not a supervisor,and we shall includehim in the unit.128 NLRB No. 8. COMMUNITY MOTORS61ployer's Kingston, Pennsylvania, shop, but excluding all other em-ployees, office clerical employees, salesmen, watchmen, guards, andsupervisors as defined in the Act.5.The parties are in dispute as to the voting eligibility of sixindividuals discharged by the Employer on January 20, 1960, andfive others subsequently hired at various times between January 20and February 15, 1960.For reasons hereinafter indicated, we shallpermit all of these employees to vote subject to challenge.The record in the instant case and the administrative files of theBoard show that the Petitioner filed unfair labor practice charges onbehalf of the six employees discharged on January 20 and the GeneralCounsel has decided to issue a complaint alleging discriminatory dis-charges with respect to all six.3 In accordance with the Board's usualprocedure,4 the Regional Director is hereby instructed to challengeand segregate the ballots of the employees named in the foregoing un-fair labor practice charges.Their ballots will not be considered unlessdeterminative of the results of the election. If determinative, the finaldisposition of this case will await the determination of the pendingunfair labor practice charges.By allowing these persons to vote,subject to challenge, we are not to be taken as having passed in anyway on the issues involved in the charges and the complaint.The record further shows that, following the January 20 layoff ordischarges of the above six individuals, the Employer hired five newemployees at dates and under circumstances which tend to supportthe Petitioner's contention that these newly hired employees consti-tuted replacements for five of the six individuals who are the subjectof the unfair labor practice charges .5 In light of these circumstancesand the Petitioner's contention that the layoffs and the hirings of theindividuals involved were part of a scheme to dissipate the organiza-tional strength of the Union and/or to influence the results of theelection, we further instruct the Regional Director to challenge andsegregate the ballots of these or any other employees hired in the unitfound appropriate since January 20, 1960, where he has reasonablecause to believe that such newly hired employees constitute replace-ments for the six individuals named in the unfair labor practice3 Case No 4-CA-2094 was filed on February 26, 1960. The Petitioner filed with theBoard a request to proceed with the instant representation case despite the pendency ofthese charges.4Hunt Heater Corporation,113 NLRB 167,and cases cited therein.5 The new employees began working as followsFelix Jastrzemski,January 25, 1960;Bernard Rollman, February 1, 1900, Jerry O'Brien, February 8, 1960; Joseph Enosh,February 11, 1900; and Theodore Rydzewski,February 15, 1960.Enosh, Jastrzemski,and Rollman are classified as auto mechanics,Rydzewski as used-carmechanic, andO'Brien as parts clerk.The Employer contends that the parts clerk and used-carmechanic, both of whom the Petitioner would find to be new employees replacing thealleged discriminatees,are not replacements of the laid-off employees.As the recorddoes not contain sufficient information upon which to make a determination as to theirstatus, we shall place them with the other employees whose ballots the Regional Directorshall challenge. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDcharges.'By allowing these persons to vote, subject to challenge, weare not to be taken as having passed in any way on the issues involvedin the charges.[Text of Direction of Election omitted from publication.]'Cf. SiouxCity Brewing Company,85 NLRB 1164;Lock Joint Tube Company,127NLRB 1146.Fisherman's Cooperative Association, et al.' and Nick Trutanich(Sunbeam)and John Vilicich(California)and Frank Iacono(Frankie Boy) andJoseph Monti,PetitionerandSeine andLine Fisherman'sUnion of San Pedro,affiliated with Sea-farers' International Union of NorthAmerica, AFL-CIO 2Mike Trama and Santo Trama(Sandy Boy) andFisherman'sUnion,Local 33, International Longshoremen & Warehouse-men's Union,3Petitioner.Cases Nos. 21-RD-457, 21-RD-454,21-RD-.155, 21-RD-462, and 21-RC-6233.June 15, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, hearings were held before Louis S. Eberhardt, hearingofficer.4The hearing officer's rulings made at the hearings are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in these cases,' the Board finds :1.The petitions request elections among employees working aboardvessels operating out of San Pedro, California, harbor, engaged in1Herein called the Association or the Co-op.The petition in Case No.21-RD-457, asamended,also designated as employers the individual boatowners listed in Appendix Aattached hereto.2Herein called Seine and Line.9Herein called Local 33.4 The decertification petitions in Cases Nos.21-RD-454, 21-RD-455, 21-RD-457, and21-RD-462 were consolidated by the Regional Director of the Twenty-firstRegion, anda 10-day hearing was held on the consolidated cases in January and February 1960. Thehearing in Case No. 21-RC-6233 was conducted separately on March 9,1960.Seineand Line has moved that Case No. 21-RC-6233 be consolidated with the decertificationproceeding.As the parties involved in Case No. 21-RC-6233 agreed to incorporationtherein of the record in the decertification cases, and as the appropriate unit placementof the employees involved in Case No. 21-RC-6233 has been raised as an issue in thedecertification proceeding,we hereby grant Seine and Line's motion to consolidate therepresentation cases for decisional purposes.Seine and Line also moved to consolidateherewith Case No. 21-CB-879.We find,however. that it would not effectuate the policiesof the Act to delay proceedings in the instant representation cases pending resolution ofthe issues in the unfair labor practice proceeding.See KristGradi8, et at.,121 NLRB601, 615.This motion is therefore denied.5 The request of Seine and Line for oral argument is denied, as the record and Seineand Line's brief adequately present the issues and the positions of the parties.128 NLRB No. 11.